SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

929
CA 12-00350
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


RJ TAYLOR GENERAL CONTRACTING, INC.,
PLAINTIFF-RESPONDENT-APPELLANT,

                      V                                            ORDER

FAIRPORT CENTRAL SCHOOL DISTRICT,
DEFENDANT-APPELLANT-RESPONDENT.


LINDENFELD LAW FIRM, P.C., CAZENOVIA (HARRIS LINDENFELD OF COUNSEL),
FOR DEFENDANT-APPELLANT-RESPONDENT.

GATES & ADAMS, P.C., ROCHESTER (DANIEL P. ADAMS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an   order of the Supreme Court,
Monroe County (Matthew A. Rosenbaum,   J.), entered May 20, 2011. The
order denied the motion of plaintiff   for partial summary judgment and
denied the cross motion of defendant   for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    October 5, 2012                       Frances E. Cafarell
                                                  Clerk of the Court